UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 16, 2009 ARC Wireless Solutions,Inc. (Exact Name of Registrant as Specified in its Charter) Utah (State or other jurisdiction of incorporation) 000-18122 87-0454148 (Commission File Number) (IRS Employer Identification No.) 10601 West 48thAvenue Wheat Ridge, Colorado 80033-2285 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 303-421-4063 Former Name or Former Address, if Changed Since Last Report: Not applicable Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On December 16, 2ireless Solutions,Inc. (the “Company”) held its
